IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 676 MAL 2019
                                            :
                     Respondent             :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
RODERICK SIMS,                              :
                                            :
                     Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of April, 2020, the Applications for Leave to Amend and

the Motion to Withdraw Amendments are GRANTED.        The Petition for Allowance of

Appeal is DENIED.